                          Case 3:19-cv-01541-JST Document 26 Filed 06/17/19 Page 1 of 3



                   1   Erin L. Brinkman (SBN 289967)
                       Unite the People
                   2   3003 W. Olympic Blvd Ste. 1031
                       Los Angeles, CA 90006
                   3   Telephone: (888) 245-9393
                       E-mail: erin@unitethepeople.org
                   4   Attorney for Plaintiffs and the Proposed Class

                   5

                   6

                   7

                   8                                UNITED STATES DISTRICT COURT
                   9                              NORTHERN DISTRICT OF CALIFORNIA
                 10

                 11       Amitabho Chattopadhyay,                           Case No. 3:18-cv-00373-LB
                                  et. al.
                 12                                                          JOINT STIPULATIONAND
                                   Plaintiffs,                               [PROPOSED] ORDER RE:
                 13                v.                                        BRIEFING SCHEDULE

                 14       BBVA Compass Bancshares, Inc.,                    Trial Date: None set.
                                  et. al.,                                  Date Action Filed: December 20, 2017
                 15                Defendants.
                 16

                 17

                 18           Plaintiff Amitabho Chattopadhyay and defendants, by and through their respective
                 19    counsels of record, hereby stipulate as follows subject to court approval:
                 20           Whereas, the parties believe that the issues in presented in defendants’ pending motions to
                 21    dismiss (ECF # 18, 19) are sufficiently complex to warrant more time to respond than the time
                 22    given in the court’s briefing schedule;
                 23           Therefore, the parties now jointly respectfully request that the Court extend the briefing
                 24    schedule on those motions (ECF #25) as follows:
                 25           The due date for the oppositions to the pending motions to dismiss shall be July 19, 2019.
                 26    The due date for the replies to those motions shall be August 2, 2019.
                 27           IT IS SO STIPULATED.
                 28
UNITE THE PEOPLE                                                                             STIP & PROPOSED ORDER RE:
   LOS ANGELES                                                                                       BRIEFING SCHEDULE
   CALIFORNIA
                                                                                             [CASE NO. 3:19-CV-01541-JST]
                          Case 3:19-cv-01541-JST Document 26 Filed 06/17/19 Page 2 of 3



                   1

                   2   Dated: June 16, 2019                    ERIN L. BRINKMAN
                   3

                   4                                           By: /s/ Erin L. Brinkman
                                                                   Erin L. Brinkman
                   5
                                                               Attorney for Plaintiff and the Proposed Class
                   6

                   7

                   8   Dated: June ___, 2019                  KATTEN MUCHIN ROSENMAN LLP
                   9

                 10
                                                               By: /s/ Gregory S. Korman
                 11                                            Attorneys for Defendants BBVA Compass
                                                               Bancshares, Inc., Simple Finance Technology
                 12                                            Corp., BBVA Compass Financial Corporation,
                                                               and Compass Bank
                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
UNITE THE PEOPLE                                                                  STIP & PROPOSED ORDER TO
   LOS ANGELES
   CALIFORNIA
                                                            -2-                  MODIFY BRIEFING SCHEDULE
                                                                                  [CASE NO. 3:19-CV-01541-JST]
                         Case 3:19-cv-01541-JST Document 26 Filed 06/17/19 Page 3 of 3



                   1                                  PROPOSED ORDER

                   2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   3
                       Dated: _______________, 2019           By:
                   4                                                United States District Judge Jon S. Tigar
                   5

                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
UNITE THE PEOPLE                                                                  STIP & PROPOSED ORDER TO
   LOS ANGELES
   CALIFORNIA
                                                           -3-                   MODIFY BRIEFING SCHEDULE
                                                                                  [CASE NO. 3:19-CV-01541-JST]
